


109 HCON 411 IH: Commemorating the anniversary of,

U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 411
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2006
			Mr. Duncan (for
			 himself, Mr. Pitts,
			 Mr. Gingrey,
			 Mrs. Blackburn,
			 Mr. Rogers of Kentucky,
			 Mr. Wamp, Mr. Goode, Mr.
			 Sullivan, Mr. Sessions,
			 Mr. Wilson of South Carolina,
			 Mr. Hayes,
			 Mr. Weldon of Florida,
			 Mr. Tancredo,
			 Mr. Lewis of Kentucky,
			 Mr. King of Iowa,
			 Mr. Hostettler,
			 Mr. McCotter,
			 Mr. Terry,
			 Mr. Ryun of Kansas,
			 Mr. Westmoreland,
			 Mr. Miller of Florida,
			 Mr. Shimkus,
			 Mr. Tiahrt,
			 Mr. Kuhl of New York,
			 Mr. Chabot,
			 Mr. Pickering,
			 Mr. Jones of North Carolina,
			 Mr. Everett,
			 Mr. Souder,
			 Mr. Davis of Tennessee,
			 Mr. Ford, Mr. Herger, Mr.
			 Schwarz of Michigan, Ms.
			 Foxx, Mr. Poe,
			 Mrs. Jo Ann Davis of Virginia,
			 Mrs. Myrick,
			 Mr. Stearns,
			 Mr. Buyer,
			 Mr. Gohmert,
			 Mr. Doolittle,
			 Mr. Cannon,
			 Mr. McKeon,
			 Mr. Burton of Indiana,
			 Mr. Jenkins, and
			 Mr. Alexander) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Commemorating the anniversary of,
		  commending, and reaffirming the national motto of the United States on the 50th
		  anniversary of its formal adoption.
	
	
		Whereas on July 30, 1956, Public Law 84–140 was enacted,
			 making In God We Trust the official motto of the United
			 States;
		Whereas that Act formally adopted what had been for nearly
			 a century the Nation’s unofficial motto, which had appeared on certain United
			 States currency since the War Between the States;
		Whereas on July 30, 2006, the formal adoption of this
			 motto will have its 50th anniversary;
		Whereas the historical fact of the fundamental trust of
			 the American people upon the God of the Bible is irrefutable;
		Whereas this American trust in the Christian deity dates
			 from the earliest colonial days, extends to American independence, the
			 establishment of this Republic, and throughout the Nation’s history;
		Whereas the initial adoption of In God We
			 Trust as the Nation’s motto by Treasury Secretary Salmon Chase
			 essentially captured what had been the assumed central tenet of the American
			 people and her leaders from the first colonial settlement and continuing
			 throughout American history;
		Whereas Psalm 33:12 states, Blessed is the nation
			 whose God is the Lord.;
		Whereas Psalm 127:1 says, Unless the Lord builds
			 the house, its builders labor in vain. Unless the Lord watches over the city,
			 the watchmen stand guard in vain.;
		Whereas Proverbs 14:34 warns, Righteousness exalts
			 a nation, but sin is a disgrace to any people.;
		Whereas the colonial charter of Virginia, issued in 1606
			 by King James I, commended the Furtherance of so noble a Work, which
			 may, by the Providence of Almighty God, hereafter tend to the Glory of his
			 Divine Majesty, in propagating of Christian Religion to such People, as yet
			 live in Darkness and miserable Ignorance of the true Knowledge and Worship of
			 God.;
		Whereas these Virginia settlers acknowledged the hand of
			 God as central to the success of their endeavor;
		Whereas the Mayflower Compact of 1620, written and signed
			 by the Pilgrims, established for the glory of God, and advancement of
			 the Christian faith a civil body politick that rested on
			 their firm reliance on God for its success;
		Whereas the founding fathers declared American
			 independence from Great Britain by firmly planting their trust in God Almighty,
			 culminating the Declaration of Independence with, And for the support of
			 this declaration, with a firm reliance on the protection of Divine Providence,
			 we mutually pledge to each other our lives, our fortunes and our sacred
			 honor.;
		Whereas that eminent founding statesman Benjamin Franklin,
			 speaking at the Constitutional Convention, declared, Our prayers, Sir,
			 were heard, and they were graciously answered. All of us who were engaged in
			 the struggle [for independence] must have observed frequent instances of a
			 superintending Providence in our favor. To that kind providence, we owe this
			 happy opportunity of consulting in peace on the means of establishing our
			 future national felicity. And have we now forgotten this powerful Friend? Or do
			 we imagine we no longer need His assistance? I have lived, Sir, a long time,
			 and the longer I live, the more convincing proofs I see of this truth—that God
			 governs in the affairs of men. And if a sparrow cannot fall to the ground
			 without His notice, is it probable that an empire can rise without his aid? We
			 have been assured, Sir, in the Sacred Writings, that ‘except the Lord build the
			 house, they labor in vain that build it.’ I firmly believe this; and I also
			 believe that without His concurring aid, we shall succeed in this political
			 building no better than the builders of Babel …;
		Whereas the Father of our country, George
			 Washington—of whom it was said that he was First in war, first in peace,
			 first in the hearts of his countrymen—affirmed the faith and trust in
			 God Almighty honed through profound struggles, such as the snow and
			 deprivations of Valley Forge, when in his first inaugural address in 1789, as
			 the first President of the United States, he proclaimed, It would be
			 peculiarly improper to omit in this first official act my fervent supplications
			 to that Almighty Being who rules over the universe, who presides in the council
			 of nations, and whose providential aids can supply every human defect, that His
			 benediction may consecrate to the liberties and the happiness of the people of
			 the United States, a government instituted by themselves for these essential
			 purposes, and may enable every instrument employed in its administration to
			 execute with success the functions allotted to his charge.;
		Whereas the occasion of the half-century anniversary of
			 the formal adoption of our national motto, In God We Trust,
			 presents an opportunity for the country to reaffirm the concept embodied in
			 that motto: the proper role of civil government as under the authority and
			 protection of the Lord, and its success fully dependent upon divine
			 sovereignty; and
		Whereas furthermore, this occasion comes at a time when
			 the motto and other public—particularly official—recognitions that acknowledge
			 the historical, right understanding of the appropriate place of civil society
			 under the authority of the Almighty have come under intense attack: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)reaffirms the
			 national motto, In God We Trust, on its 50th anniversary;
			(2)acknowledges the 50th anniversary of the
			 national motto, and encourages its celebration as a display of patriotism and
			 love of God and country;
			(3)encourages the American people to devote
			 time to reflect on the national motto and the long, integral part it has played
			 in the life of the United States, during periods of its official and unofficial
			 adoption;
			(4)encourages the
			 American people to reflect upon the historical basis underlying the national
			 motto;
			(5)commends the
			 national motto as fundamental to America’s national life and as central to the
			 hopes and vision of the Founders for the perpetuity of this Republic, and
			 affirms the substance of the national motto as no less vital to the future
			 success of this Nation; and
			(6)encourages the
			 American people to commemorate the national motto through personal acts of
			 piety, patriotic and sacred assembly, prayer and petition on behalf of the
			 Nation’s elected and appointed leaders at the Federal, State, and local levels
			 of government, and through a rededication of trust in God for the good and
			 providential protection of this great Nation.
			
